Name: Commission Regulation (EEC) No 419/90 of 19 February 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: United Nations;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 44/10 Official Journal of the European Communities 20 . 2. 90 COMMISSION REGULATION (EEC) No 419/90 of 19 February 1990 on the supply of refined rape seed oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organi ­ zations 2 553 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1990 . 5 For the Commission Ray MAC SHARRY Member of the Commission t (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 20. 2. 90 Official Journal of the European Communities No L 44/11 ANNEX I 1 . Operation No ('): 512/89 2. Programme : 1988 3. Recipient : Pakistan 4. Representative of the recipient (2) : Ministry of Health, Dr. MA. Basit Khan, Asstant. Projekt Director, WFP, Block 47, Pac Sec Karachi 5. Place or country of destination : Pakistan 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 553 tonnes net 9 . Number of lots : one 10. Packaging and marking : see notes (*) and (12)  the cans and cartons must carry the following wording : 'ACTION No 512/89 / REFINED RAPESEED OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient : 1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 4.  15. 5 . 1990 18 . Deadline for the supply : 29. 5. 1990 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 6. 3 . 1990, at 12 noon. Tenders shall be valid until 12 midnight on 7. 3. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20. 3 . 1990, at 12 noon. Tenders shall be considered valid until 12 midnight on 21 . 3 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  29 . 5. 1990 (c) deadline for the supply : 12. 6. 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 44/ 12 Official Journal of the European Communities 20 . 2. 90 ANNEX II 1 . Operation No ('): 759/89 2. Programme : 1989 3. Recipient : Mozambique 4. Representative of the recipient f) : IMBEC EE, CP 4229, Maputo, telex 6-206 IMBEC MO 5. Place or country of destination : Mozambique 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (') (*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 1 300 tonnes net 9. Number of lots : one 10. Packaging and marking : see note (,a)  shipment to take place in 20-foot containers  the cans and cartons must carry the following wording : ¢ACÃ Ã O N? 759/89 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply (' ') : free at destination 13. Port of shipment :  1 4. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Armazem da Cogropa, Avenue Mozambique, KM 10, CP 2746, Maputo 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 4.  15. 5. 1990 18 . Deadline for the supply : 29 . 5. 1990 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 6. 3. 1990, at 12 noon. Tenders shall be valid until 12 midnight on 7. 3. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20. 3 . 1990, at 12 noon. Tenders shall be considered valid until 12 midnight on 21 . 3 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  29. 5. 1990 (c) deadline for the supply : 1 2. 6 . 1 990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B-1049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  20. 2. 90 Official Journal of the European Communities No L 44/13 ANNEX III 1 . Operation No ('): 760/89 2. Programme : 1989 3. Recipient : Mozambique 4. Representative of the recipient Q : IMBEC EE, CP 4229, Maputo, Telex 6-206 IMBEC MO 5. Place or country of destination : Mozambique 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (8) f) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 700 tonnes net 9 . Number of lots : one 10. Packaging and marking : see note (10 )  shipment to take place in 20-foot containers  the cans and cartons must carry the following wording : 'ACÃ Ã O N? 760/89 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Method of mobilization : the Community market 12. Stage of supply ("): free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse , and, if appropriate, port of landing : Armazem da Cogropa, Rua CapitÃ £o Curado 454, CP 176, Beira, Telex 7  494, Telefax (03) 322484 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : "17 . 4.  15. 5. 1990 18 . Deadline for the supply : 29. 5. 1990 19. Procedure for determining the costs of supply (*): tendering 20. Date of expiry of the period allowed for submission of tenders : 6. 3 . 1990, at 12 noon. Tenders shall be valid until 12 midnight on 7. , 3 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20. 3 . 1990, at 12 noon. Tenders shall be considered valid until 12 midnight on 21 . 3 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 .  29. 5 . 1990 (c) deadline for the supply : 12. 6. 1990 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 nie de la Loi, B-1049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 44/ 14 Official Journal of the European Communities 20 . 2. 90 Note : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Mr T. C. O'Sullivan, EEC Delegation, PO Box 16, House No 8, Margalla Road, F 6/3 Islamabad, tel . 82 18 28/82 26 04, telex 54044 COMEU PK, Fax 82 26 04. (3) The successful tenderer shall deliver to the beneficary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in article 7 (4) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (') The vegetable oil is packaged in hermetically sealed high density polyethylene cans which have the follo ­ wing characteristics : Content : 25 litres Type of material : Lupolen 5661 B or equivalent Weight : 1 200 g min. Resistance to compression : 2 400 KN min. 2 500 KN max. The cans must be stackable, with two flat sides, with an integrated handle and a sealed screw top. Each can must in turn be packed in a carton. Where applicable, the glues used to make the cartons must be waterproof. Similarly, where adhesive tapes are used, they should not come unstuck when humid. f) Commission delegate to be contacted by the successful tenderer : FSC da Camara, CP 1306, Maputo, tel. 49 02 66 / 49 02 71 , telex 6 146 CCE MO (8) The sucessful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin.  health certificate. C) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (I0) The vegetable oil is packaged in hermetically sealed high density polyethylene cans which have the follo ­ wing characteristics :  Content : five litres  Type of material : Lupolen 5661 B or equivalent  Weight : 230 g min.  Resistance to compression : 350 N min. 460 N max. The cans must be stackable, with two flat sides, with an integrated handle and a sealed screw top. The cans must in turn be packed in groups of four in a carton. Carton : see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1.3.1 ) with, in addition, an interlocking fitment with slot in the middle. (") The cost of emptying the containers shall not be borne by the successful tenderer. H Placed in 20-foot containers . Thre free holding period for containers must be at least 15 days .